El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Esta fué una acción sobre división de comunidad de una propiedad consistente principalmente en una casa que ale-garon los demandantes era indivisible. En el juicio la de-mandada presentó una moción de sobreseimiento (nonsuit) que la corte consideró, dictando sentencia a favor de la de-mandada.
*824Tienen razón los apelantes al sostener qne la corte in-currió en error al declarar qne los demandantes y la deman-dada no eran los únicos dueños de la finca. Los deman-dantes y la demandada obtuvieron una declaratoria de here-deros de Valeriana Franquis y Ramos y como tales le suce-dieron en todos sus derechos desde el momento de su muerte. Código Civil, artículos 664 y 665. Velilla v. Pizá et al., 17 D. P. R. 1117. La susodicha Valeriana Franquis era la dueña de la finca en cuestión. Esta finca parece ser la única pro-piedad dejada por la causante y por tanto no puede ser dis-tribuida entre los herederos como ocurre tal vez cuando hay varias propiedades.
La corte pareció creer que antes de que pudiera hacerse una división debió haberse inscrito el título de estos here-deros en el registro de la propiedad. Estamos enteramente de acuerdo con los apelantes en que toda vez que había una inscripción a nombre del causante los herederos hubieran tenido derecho a una inscripción y lo mismo cualquier com-prador de ellos. Pero convenimos más particularmente en que en una partición de propiedad el registro no desempeña ningún papel necesario. Una partición de bienes puede te-ner lugar sin estar inscrita la propiedad y la propiedad ins-crita puede dividirse entre herederos sin que sea necesario que su declaratoria de herederos esté inscrita en el registro. Muchas clases de actos en relación con bienes inmuebles pue-den ejecutarse sin necesidad de la intervención del registro, y la partición es uno de estos actos. La omisión de la po-sibilidad de la inscripción de ser cierta no constituía ningún obstáculo al pleito de partición ante nos.
Cuando hay un número de herederos, y aquí son cuatro o cinco, raras veces ocurrirá que pueda ser dividida conve-nientemente una casa entre ellos. Por tanto, por lo general cuando hay conflicto entre herederos no se exigiría fuerte prueba para demostrar la necesidad de una división. En el juicio un perito suministró prueba tal vez no muy robusta *825tendente a indicar qne la casa era indivisible. También la madre de los demandantes manifestó qne ella ofreció vender las participaciones de los menores demandantes a la deman-dada quien aparentemente tiene título a la mitad de la .pro-piedad. La demandada es una bija y los demandantes los Lijos de un hermano .fallecido. Si bien la prueba no era muy robusta fué suficiente para los fines de una moción de non-suit. En una moción de nonsuit la corte no aquilata la prueba sino que resuelve si existe alguna prueba que sostenga la demanda. Además el artículo 407 del Código Civil prescribe lo siguiente:
“Artículo 407. — Ningún propietario está obligado a permanecer en la comunidad. Cada uno de ellos podrá pedir en cualquier tiempo que se divida la cosa común.
“Esto no obstante será válido el pacto de conservar la cosa in-divisa por tiempo determinado, que no exceda de diez años. Este plazo podrá prorrogarse por nueva convención.”
Resultaría que los condueños tienen derecho a la división a menos que alguno muestre razones en contrario, y esto es así sea o no divisible la propiedad en cosas de la misma especie.
Los demandantes sugirieron que se hiciera una inspec-ción ocular, indicación que era bastante razonable. Llega-mos a la conclusión de que hubo prueba suficiente para se-guir adelante en la celebración del juicio. Debe revocarse la sentencia y devolverse el caso para la celebración de un nuevo juicio u otros procedimientos no incompatibles con esta opinión.

Revocada la sentencia apelada y devuelto él caso para nuevo juicio u otros procedimien-tos.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.